Citation Nr: 0946352	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for headaches, to 
include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in November 2008.  The 
Veteran testified at a Decision Review Officer hearing at the 
RO in April 2009

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active service or for many years thereafter, nor is 
it otherwise causally related to service.  

2.  Bilateral tinnitus was not manifested during the 
Veteran's active service or for many years thereafter, nor is 
it otherwise causally related to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor 
aggravated by the Veteran's active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Bilateral tinnitus was neither incurred in nor aggravated 
by the Veteran's active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated January 2007 
and June 2007 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in January 2007 and June 2007 prior to the 
initial unfavorable decision in November 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the January 2007 and June 2007 letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

With regard to the hearing loss and tinnitus issues, the 
Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
treatment records, private treatment records, VA examination 
reports, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in October 2007 and 
September 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in the following decision.

Analysis

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.   
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The Veteran's service treatment records are silent as to any 
hearing loss while in service.  On a January 1954 pre-
induction report of medical history the Veteran specifically 
marked no when asked have you ever had or have you now ear, 
nose, or throat trouble.  He also marked no when asked have 
you ever worn hearing aids.  In the corresponding report of 
medical examination, the examiner noted the Veteran's ears as 
clinically normal.  He also scored the Veteran at 15/15 using 
the whisper hearing test.  In the Veteran's September 1956 
separation examination, report of medical examination, the 
examiner noted the Veteran's ears as clinically normal.  
Again, the Veteran scored a 15/15 on the whisper hearing 
test.  In a November 1960 report of medical history, the 
Veteran marked yes when asked have you ever had or have you 
now ear, nose, or throat trouble.  The examiner however 
described this as mild, seasonal hay fever.  In a November 
1960 report of medical examination, the examiner reported a 
15/15 score on the whisper hearing test.   

In a July 2001 private medical record, the Veteran complained 
of hearing loss for five years.  The examiner noted that the 
Veteran's ears, nose, and throat were alright except for the 
decreased hearing.

The Veteran was afforded a VA audiological examination in 
October 2007.  The Veteran reported noise exposure from heavy 
artillery, including anti-aircraft guns and field artillery.  
After separation, the Veteran worked in fuel delivery (by 
truck) and then for twenty six years in catering service 
delivery.  He denied any recreational noise exposure.  The 
examiner could not obtain any consistent responses adequate 
for rating purposes from the Veteran even with repeated 
instruction.  Pure-tone averages and speech reception 
thresholds were not in agreement.  The Veteran also noted the 
onset of tinnitus eight to ten years ago in both ears.  The 
tinnitus was reported to be a constant ringing.  The examiner 
reviewed the Veteran's service treatment records, but could 
not render an opinion regarding the Veteran's claim due to 
the lack of consistent responses to the testing. 

In September 2008, the Veteran was afforded another VA 
examination.  During that examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
65
70
75
LEFT
25
30
65
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The Veteran also complained of constant tinnitus, 
bilaterally.  He noted that the high-pitched ringing began 
about 15-20 years ago.  He noted exposure to jet engines, 
anti-aircraft guns, and Howitzers.  He denied any 
occupational or recreational noise exposure as a civilian.  
He was not involved in combat.  He denied any family history 
of hearing problems.  Based on the lack of evidence showing 
hearing loss or tinnitus in service, the examiner opined that 
it is less likely than not that the Veteran's hearing loss is 
related to military service.  The examiner also opined that 
the Veteran's tinnitus was less likely than not related to 
military service due to the Veteran's subjective onset of 
tinnitus many years after his military service.  

A few days later in September 2008, the Veteran attended 
another VA examination.  At that time, the Veteran provided a 
long history of bilateral progressive hearing loss, which he 
noted during the mid to late 1960s.  He noted that his 
hearing levels have deteriorated significantly subsequent to 
that time.  He also provided a long history of bilateral 
progressive tinnitus, which is now constant.  He reported 
that his tinnitus had onset sometime during the 1970s.  The 
otologic exam revealed both ears to be clear.  The examiner 
noted that the service treatment records show no hearing loss 
or tinnitus while on active duty.  The examiner diagnosed the 
Veteran with bilateral mild to severe sensorineural hearing 
loss and bilateral constant tinnitus.  The examiner reviewed 
the claims folder in entirety and opined that it is less 
likely than not that the Veteran's current hearing loss or 
tinnitus might be related to military service, specifically 
to military noise exposure.  

The Veteran testified at a decision review officer hearing at 
the RO in April 2009.  At that time, the Veteran testified 
that he experienced hearing loss and ringing in his ears for 
days after exposure to firing noises.  The Veteran also 
testified that he was not provided with hearing protection 
for most of those situations.  He also stated that his 
hearing bothered him to the extent that he tried to transfer 
from his assigned position.  

The Veteran submitted a record from a private doctor dated 
June 2009.  That doctor noted a long history of hearing loss 
and a history of noise exposure while in the military.  The 
Veteran's tympanic membranes and external auditory canals 
appeared normal.  An audiogram showed a bilateral severe to 
profound high-frequency sensorineural hearing loss with 
fairly normal tympanograms bilaterally.  The examiner 
diagnosed the Veteran with bilateral severe to profound high-
frequency sensorineural hearing loss consistent with noise 
exposure.  

Hearing Loss

The Board finds that entitlement to service connection for 
hearing loss is not warranted.  The Veteran's service 
treatment records are silent as to any complaints, treatment, 
or diagnosis of bilateral hearing loss.  The first record of 
hearing loss is dated July 2001, which placed the onset of 
the Veteran's hearing loss five years prior in 1996.  As the 
Veteran separated from service in October 1956, the first 
medical complaint came 40 years after the Veteran separated 
from service.  The Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the June 2009 private medical opinion 
that related the Veteran's hearing loss to noise exposure.  
The opinion however failed to relate the Veteran's hearing 
loss to noise exposure he experienced while in service over 
50 years prior.  In addition, the record contains two 
separate VA examinations in which the examiners found it less 
likely than not that the Veteran's hearing loss was related 
to service.  The examiners both had access to the Veteran's 
service treatment records and they provided a rationale for 
their opinions.  

The Board notes that the Veteran claims he suffered hearing 
loss while in service; however he failed to complain of 
hearing loss upon separation from service.  Trained medical 
personnel did not detect hearing loss at the time of 
discharge examination, nor did medical personnel detect 
hearing loss on subsequent examination in 1960 several years 
after service.  In addition, a July 2001 medical record is to 
the effect that the Veteran reported that his hearing loss 
began five years before (approximately 1996).  However, 
during the course of advancing his claim, the Veteran later 
reported at his September 2008 VA examination that the onset 
of his hearing loss was in the mid to late 1960s.  This 
factual record suggests that the Veteran's current assertions 
of hearing loss since service are inconsistent with what he 
told medical examiners on prior occasions as well as 
inconsistent with medical findings during service and after 
service.  In such an instance, the Board finds the Veteran to 
be an unreliable historian and finds the contemporaneous 
medical evidence more probative than the Veteran's 
recollections over 50 years later.  In other words, the Board 
declines to accept the Veteran's statements regarding a 
continuity of hearing loss symptoms since service.  They are 
simply inconsistent with the overall record.

The Board also notes that the presumption of service 
connection is inapplicable here due to the lack of any 
evidence showing hearing loss within one year of the 
Veteran's separation from service.  As such, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss.  

Tinnitus

Similarly to the claim for hearing loss, the Board also finds 
that entitlement to service connection for tinnitus is not 
warranted.  Again, service treatment records are entirely 
silent as to any complaints, treatment, or diagnosis of 
tinnitus.  The first complaint of tinnitus came in the form 
of the Veteran's claim dated January 2007.  The Veteran noted 
that he suffered ringing in the ears since service.  In the 
September 2008 VA examination, the Veteran noted the onset of 
his tinnitus in the 1970s.  Again, for the same reasons 
discussed under the hearing loss analysis, the Board finds 
the Veteran to be an unreliable historian and finds the 
medical evidence to be more probative.  

The Veteran is certainly competent to testify as to symptoms 
such as ringing in his ears which are non-medical in nature; 
however, he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  
However, there is no credible evidence of tinnitus during 
service or for a number of years after service.  Moreover, 
the record includes medical opinions to the effect that it is 
not at least as likely as not that the Veteran's tinnitus is 
due to military service.  There is no contrary medical 
opinion of record.

The Board again points to the Maxon case noting that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Again, the 
Veteran did not seek medical assistance or address his 
tinnitus in any way for over 40 years after service.  
Significantly, he did not complain of tinnitus during 
service, to include at service examinations conducted for the 
express purpose of ascertaining all medical problems.    

In sum, the Veteran's service treatment records show no 
complaints of tinnitus.  The Veteran has stated that his 
tinnitus began after his separation from military service.  
The VA afforded the Veteran two examinations, where both 
examiners opined that the Veteran's tinnitus is not at least 
as likely as not related to the Veteran's active service.  
The record is silent as to any post-service complaints of 
tinnitus for over 40 years after service, and no evidence of 
record links the Veteran's tinnitus to his active service. 

As such, the Board finds that a preponderance of the evidence 
is against the claims.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
bilateral tinnitus is not warranted.  To this extent, the 
appeal is denied. 


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary regarding the issue of 
entitlement to service connection for headaches before a 
decision on the merits may be made.  The Veteran noted 
headaches during service.  He reports that the headaches have 
continued since that time.  The Veteran was afforded a 
neurological VA examination in October 2007.  The Veteran 
gave a history of headaches which began in Germany when he 
was in service.  The Veteran noted that he was exposed to 
loud noise in service and then started getting the headaches.  
Without providing any rationale, the examiner diagnosed the 
Veteran with migraine headaches that are less likely than not 
secondary to the ringing in the ear.  The Board finds this 
examination to be insufficient to determine if the Veteran's 
headaches are related to service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  In Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that, 
"[w]ithout a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely 
on its own lay opinion, which it is forbidden from doing."  
Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating 
board to return an examination report as inadequate if it 
does not contain sufficient detail.

The examiner addressed only whether the headaches were 
related to the Veteran's tinnitus, not whether the headaches 
were directly related to the Veteran's service.  In addition, 
the claims file was not provided to the examiner, who 
therefore could not address any pertinent complaints in the 
service treatment records.    

  Accordingly, the case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the Veteran's 
headache disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  As to any headache 
disability found on examination, the 
appropriate examiner should respond to the 
following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current headache disability was first 
manifested during the Veteran's active 
duty service or is otherwise causally 
related to such service?

The examiner should provide a clear 
rationale that includes a discussion of 
the facts and the medical principles 
involved.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for headaches is warranted.  If 
the claim remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


